By the court; (Slidell, J., absent.)
Eustis, C. J.
I do not recognize the doctrine which authorizes the clerks of steamers to bind their owners by promissory notes, issued by them, as in the case under consideration.
If the document relied upon is to be considered as binding on the owner, as a receipt for stores received for the use of the boat, for which the clerk was authorized to give a receipt on delivery, it ought to have been shown that Dougherty was the clerk at the time of the delivery of the stores.
This the evidence does not establish. I think the case is with the defendant on the evidence.
It is ordered, that the judgment of the district court be reversed, and judgment is rendered for defendant, with costs in both courts.
Rost, J. I concur in the opinion of the Chief Justice.